DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on February 18, 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0018854 application as required by 37 CFR 1.55.
Claim Objections
Claims 1, 5, 21, and 23 are objected to because of the following informalities:
Regarding claim 1, line 7, which reads “…wherein the at least one the light assembly…” should read “…wherein the at least one light assembly…”
Regarding claim 5, lines 2-3, which read “…a gap between LEDs of the LED groups at both sides are smaller…” should read “…a gap between LEDs of the LED groups at both sides is smaller…”
Regarding claim 21, line 7, which reads “…wherein the at least one the light assembly…” should read “…wherein the at least one light assembly…”
Regarding claim 23, line 10, which reads “…an upper portion of the at least LED module…” should read “…an upper portion of the at least one LED module…”
Regarding claim 23, lines 11-12, which read “…a lower portion of the at least LED module…” should read “…a lower portion of the at least one LED module…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108419564 A (henceforth referred to as ‘564).
Regarding claim 1, ‘564 discloses (see figures 1 and 2 below) an apparatus for cultivating plants, comprising: 
a cabinet (1) forming a space in which plants are cultivated; 
a door (11) connected to the cabinet to open and close the space; 
at least one bed (3) disposed in the space and configured to support at least one seed package accommodating a medium including seeds (see attached translation, page 8, [0045], lines 323-325); and 
at least one light assembly (4) that radiates light onto the at least one seed package on the at least one bed, wherein the at least one the light assembly includes (see attached translation, pages 9-10, [0049]): 
at least one LED module (41) including a plurality of LED groups; 

a light cover (43) coupled with the light case and that supports a lower portion of the at least one LED module.

    PNG
    media_image1.png
    783
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    653
    media_image2.png
    Greyscale

(‘564 Figure 1)					 (‘564 Figure 2)
	Regarding claim 6, ‘564 discloses an apparatus for cultivating plants, wherein the light case (42) has an edge that extends downward along a circumference thereof; and wherein the light cover (43) has a cover edge and couples to overlap the edge of the light case (see attached translation, pages 9-10, [0049], lines 371-375). ‘564 does not disclose that the edge of the light cover extends upward along a circumference; however, it would have been an obvious matter of design choice to make the different edge of the light cover of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of 
Regarding claim 21, ‘564 discloses (see figures 1 and 2 above) an apparatus for cultivating plants, comprising: 
a cabinet (1) forming a space in which plants are cultivated; 
a door (11) connected to the cabinet to open and close the space; 
at least one bed (3) disposed in the space and configured to support a plurality of seed packages each accommodating a medium including seeds (see attached translation, page 8, [0045], lines 323-325); and 
at least one light assembly (4) that radiates light onto the plurality of seed packages on the at least one bed, wherein the at least one the light assembly includes (see attached translation, pages 9-10, [0049]): 
a plurality of LED modules (41); a light case (42) that covers an upper portion of the plurality of LED modules; and 
a light cover (43) coupled with the light case and that supports a lower portion of the plurality of LED modules, wherein the plurality of LED modules is configured to provide different outputs (wherein the plurality of LEDs on a single light board 41 can differ in outputs above each plant section 31, and can differ in output between each light board 41 above each bed 3) (see attached translation, page 9, [0048], lines 365-367).
	Regarding claim 22, ‘564 discloses an apparatus for cultivating plants, wherein the different outputs correspond to different seeds of the plurality of seed packages (wherein the plurality of LEDs on 
	Regarding claim 23, ‘564 discloses (see figures 1 and 2 above) an apparatus for cultivating plants, comprising: 
a cabinet (1) forming a space in which plants are cultivated; 
a door (11) connected to the cabinet to open and close the space; 
at plurality of beds (3) disposed in the space and configured to support a plurality of seed packages each accommodating a medium including seeds (see attached translation, page 8, [0045], lines 323-325); and 
a plurality of light assemblies (4) that radiates light onto the plurality of seed packages on the plurality of beds, wherein the at least one the light assemblies each includes (see attached translation, pages 9-10, [0049]): 
at least one LED module (41); a light case (42) that covers an upper portion of the at least one LED modules; and 
a light cover (43) coupled with the light case ant that supports a lower portion of the at least one LED module, and wherein a number of the plurality of light assemblies corresponds to a number of the plurality of beds (wherein the plurality of LEDs on a single light board 41 can differ in outputs above each plant section 31, and can differ in output between each light board 41 above each bed 3) (see attached translation, page 9, [0048], lines 365-367).
	Regarding claim 24, ‘564 discloses an apparatus for cultivating plants, wherein the plurality of light assemblies is configured to provide different output corresponding to different seeds of the plurality of seed packages (wherein the plurality of LEDs on a single light board 41 can differ in outputs .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Hwang Young Mo (KR 20120028040 A).
Regarding claim 2, ‘564 discloses an apparatus for cultivating plants, wherein at least one seed package comprises a plurality of seed packages seated on the at least one bed (page 8, [0045], line 316 and lines 321-325) (wherein each of the planting holes on bed 3 comprises seeds), and an LED module. ‘564 does not disclose an LED module wherein a number of the plurality of LED groups is a same number as the plurality of seed packages.
Mo discloses an apparatus for cultivating plants, wherein a number of the plurality of light groups (120) is the same number as a number of the plurality of seed packages (112) (see attached translation, pages 5-6, [0035], lines 1-5) (see figure 1a and 1b, wherein the number of light groups 120 is the same number as a number of the plurality of seed packages 112). 
. 
	
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Hwang Young Mo (KR 20120028040 A), and further in view of Yorio et al (US 20160360712 A1). 
Regarding claim 3, ‘564 as modified above in view of Mo teaches an apparatus for cultivating plants wherein each of the plurality of LED groups includes a plurality of LEDs. ‘564 in view of Mo does not teach that the plurality of LED groups includes a plurality of LEDs arranged in a plurality of lines, and wherein a gap between LEDs of some LED groups of the plurality of LED groups is different from a gap between LEDs of other LED groups.
Yorio et al teaches (figure 7) an apparatus for cultivating plants wherein each of the plurality of LED groups (60) includes a plurality of LEDs arranged in a plurality of lines, and wherein a gap between LEDs of some LED groups of the plurality of LED groups is different from a gap between LEDs of other LED groups ([0050], lines 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 as modified above in view of Yorio et al with the plurality of LED groups including a plurality of LEDs arranged in a plurality of lines, and wherein a gap between LEDs of some LED groups of the plurality of LED groups is different from a 
	Regarding claim 4 and 5, ‘564 as modified above in view of Mo and Yorio et al teaches an apparatus for cultivating plants wherein a plurality of LED groups includes a plurality of LEDs arranged in a plurality of lines. ‘564 in view of Mo and Yorio et al does not teach that the gap between LEDs of the LED groups at both sides is smaller than a gap between LEDs of the LED group at a center of the plurality of LED groups or at a center of a cabinet; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the gap between LEDs of the LED groups at both sides smaller than a gap between LEDs of the LED group at the center of the plurality of LED groups or at the center of the cabinet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of ensuring that light from the LED modules is not over-concentrated in the center of the seed packages or the center of the bed, and to optimize the light delivered to best suit the needs of each seed package. 	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Yorio et al (US 20160360712 A1).
Regarding claim 7, ‘564 teaches an apparatus for cultivating plants comprising a light cover (43). ‘564 does not teach that at least a bottom surface of the light cover is made of a transparent material. 
Yorio et al teaches a transparent enclosure to encase LED light packages (page 3, [0027], lines 1-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 with the transparent case on at . 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Brumm (US 20160178178 A1).
Regarding claim 8, ‘564 discloses an apparatus for cultivating plants comprising a light assembly (4) with a light case (42). ‘564 does not disclose that case restricting holes for coupling a light mount for the at least one light assembly are formed on a top surface of the light case.
Brumm teaches (figure 1) a light assembly (10) with a light case (12), wherein case restricting holes (13) for coupling a light mount for the at least one light assembly are formed on a top surface of the light case (page 1, [0019], lines 6-7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 with the case restricting holes formed on a top surface of the light case for coupling a light mount as disclosed by Brumm for the benefit of attaching a light assembly to a surface directly above it (rather than the back of the cabinet, for example) for the benefit of maximizing the space available within the cabinet by minimizing empty space between the light assemblies and the other beds or the top of the cabinet.
	Regarding claim 10, ‘564 in view of Brumm as modified above teaches an apparatus for cultivating plants, wherein the case restricting holes are spaced laterally on the top surface of the light case (see annotated figure 1 below) (wherein the holes are spaced laterally towards the sides, away from the midline), and wherein the at least one LED module is disposed between the case restricting holes (figure 1) (wherein the light radiating from grating 24 is disposed between the holes 13)


    PNG
    media_image3.png
    400
    746
    media_image3.png
    Greyscale

(Brumm figure 1)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Brumm (US 20160178178 A1), and further in view of Wilson (US 20160130542 A1).
Regarding claim 9, ‘564 as modified above in view of Brumm teaches an apparatus for cultivating plants with case restricting holes. ‘564 in view of Brumm does not teach a mount coupling portion and a mount head disposed at a lower portion of the mount coupling portion and having a diameter larger than the mount coupling portion, wherein the case restricting holes each has an insertion portion formed in a size corresponding to the mount head and a restricting portion horizontally recessed at a front end of the insertion portion, and wherein the restricting portion is larger than a thickness of the mount coupling portion and is formed smaller than a size of the mount head. 
Wilson teaches (figures 2 and 4b) a mount comprising a mount coupling portion (threads of screw 401) and a mount head disposed at a lower portion of the mount coupling portion (head of screw 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 as modified above in view of Brumm with the keyhole and screw mounting system as disclosed by Wilson for the benefit of implementing a mounting system that ensures a tight connection while also being a mounting system that is commonly used, thus making the manufacturing process easier.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Brumm (US 20160178178 A1), and further in view of Tao (US 20190230868 A1).
Regarding claim 11, ‘564 as modified above in view of Tao teaches case restricting holes and at least one LED module formed on the top surface of the light case. ‘564 in view of Tao does not teach that guide ribs that extend between both sides of the case restricting holes and the at least one LED module are formed on the top surface of the light case.
Tao teaches (figures 5 and 6) a lighting system wherein guide ribs (114) extend between both side ends of the LED module to house wires (page 2, [0027], lines 1-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 as modified above in view of Brumm with the guide ribs as disclosed by Tao, such that guide ribs that extend between both sides of the case restricting holes and the at least one LED module are formed on the top surface of the light .

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Brumm (US 20160178178 A1), and further in view of Loebl et al (US 20100031564 A1).
Regarding claim 12, ‘564 as modified above in view of Brumm teaches an apparatus for cultivating plants, wherein a plurality of beds (3) is spaced and arranged vertically in the cabinet, wherein the plurality of beds includes an upper bed and a lower bed disposed under the upper bed (see ‘564 figure 1 above). ‘564 as modified above in view of Brumm does not teach that the upper bed is supported by a supporter fixed to the cabinet, and that the at least one light assembly that supplies light to the lower bed is coupled under the upper bed.
Loebl et al teaches (figures 2 and 3) an apparatus for cultivating plants wherein a plurality of beds are spaced and arranged vertically in the cabinet, wherein the plurality of beds includes an upper bed supported by a supporter fixed to the cabinet (30) (page 4, [0031], lines 1-2), and a lower bed disposed under the upper bed, and wherein the at least one light assembly (60) that supplies light to the lower bed is coupled under the upper bed (see figures 2 and 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 as modified above in view of Brumm with the supporter to fix the upper bed to the cabinet and the light assembly supplying light to the lower bed being coupled under the upper bed as disclosed by Loebl et al for the benefit of enhancing the stability of the bed platforms and for maximizing the space available within the cabinet by minimizing empty space between the light assembly and the bed. 
claim 13, ‘564 as modified above in view of Brumm and Loebl et al teaches an apparatus for cultivating a plant, comprising a display disposed upstream of the at least one light assembly to display an operation state of the apparatus (see attached translation of ‘564, page 12, [0061], lines 490-492; page 11, [0057], lines 441-444).
	Regarding claim 14, ‘564 as modified above in view of Brumm and Loebl et al teaches a display for displaying an operation state of an apparatus for cultivating plants. ‘564 in view of Brumm and Loebl et al does not teach that the display is fixed to a front end of the at least one light assembly; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fix the display screen to a front end of the at least one light assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of still allowing the display screen to communicate with the light assembly, while also being in a location that allows a user to easily view the display. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Loebl et al (US 20100031564 A1).
Regarding claim 15, ‘564 does not disclose that the apparatus for cultivating plants comprises introduction/withdrawal guides that guide insertion and withdrawal of the at least one bed are disposed at both side surface of the cabinet, and wherein the at least one light assembly is fixed to lower ends of the introduction/withdrawal guides.
Loebl et al teaches (figure 3) an apparatus for cultivating plants, wherein introduction/withdrawal guides (21, 31, 41) that guide insertion and withdrawal of the at least one bed are disposed at both side surface of the cabinet ([0032], lines 13-16), and wherein the at least one light assembly (60) is fixed to lower ends of the introduction/withdrawal guides (see figure 3).
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Loebl et al (US 20100031564 A1) and further in view of Pham (US 20190261589 A1).
Regarding claim 16, ‘564 as modified above in view of Loebl et al teaches an apparatus for cultivating plants, wherein the at least one bed includes a plurality of beds vertically spaced (see ‘564 figure 1 above). ‘564 in view of Loebl et al does not teach that the at least one light that radiates light onto an uppermost bed is disposed on a top surface of the cabinet.
Pham teaches (figures 8a and 8b) an apparatus for cultivating plants, wherein the light assembly (811) that radiates light onto an uppermost bed is disposed on a top surface of the cabinet (page 5, [0048], lines 1-6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 as modified above in view of Loebl et al with light assembly that radiates light onto an uppermost bed being disposed on a top surface of the cabinet as disclosed by Pham for the benefit of maximizing the space available within the cabinet by minimizing empty space between the top light assembly and the top of the cabinet. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Loebl et al (US 20100031564 A1) and Pham (US 20190261589 A1), and further in view of Wilson (US 20160130542 A1).
Regarding claim 17, ‘561 as modified above in view of Loebl et al and Pham teaches an apparatus for cultivating plants wherein at least one light assembly is disposed on a top surface of the cabinet and at least one light assembly is fixed to lower ends of introduction/withdrawal guides. ‘561 in view of Loebl et al and Pham does not teach that a cabinet coupling hole to mount the at least one light assembly is formed on the top surface of the cabinet, and a guide coupling hole to mount the at least one light assembly is formed on a bottom surface of each introduction/withdrawal guide.
Wilson teaches (figures 2, 3, and 4b) a mounting system wherein coupling holes (303 and 204) are used to mount two items together via mounting member 401 (page 4, [0036], lines 33-38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘564 as modified above in view of Loebl et al and Pham with the mounting system comprising coupling holes as disclosed by Wilson, such that a cabinet coupling hole to mount the at least one light assembly is formed on the top surface of the cabinet, and a guide coupling hole to mount the at least one light assembly is formed on a bottom surface of each introduction/withdrawal guide, for the benefit of using traditional mounting to fix the light assembly on a top surface of the cabinet or to lower ends of introduction/withdrawal guides, thus simplifying the manufacturing process.
	Regarding claim 18, ‘564 as modified above in view of Loebl et al, Pham, and Wilson, teaches an apparatus for cultivating plants, wherein the cabinet coupling hole and the guide coupling hole are formed in a same shape to receive the same coupling member (Wilson, figures 2, 3, and 4b) (Wilson, page 4, [0036], lines 33-38) (wherein 303 and 204 receive the same coupling member 401).
claim 19, ‘564 as modified above in view of Loebl et al, Pham, and Wilson, teaches an apparatus for cultivating plants comprising a guide coupling hole and a cabinet coupling hole. ‘564 in view of Loebl et al, Pham, and Wilson does not teach that the guide coupling hole is positioned closer to a center of the cabinet than the cabinet coupling hole; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have positioned the guide coupling hole closer the a center of the cabinet than the cabinet coupling hole, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done to ensure that the weight of the light assembly is best distributed in its connection to both the top surface of the cabinet and the introduction/withdrawal guides.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘564 (CN 108419564 A) in view of Loebl et al (US 20100031564 A1) Pham (US 20190261589 A1), and Wilson (US 20160130542 A1), and further in view of Brumm (US 20160178178 A1).
Regarding claim 20, ‘564 as modified above in view of Loebl et al, Pham, and Wilson teaches an apparatus for cultivating plants wherein at least one light assembly is disposed on a top surface of the cabinet and to lower ends of introduction/withdrawal guides, and wherein cabinet coupling holes and guide coupling holes are used to mount the at least one light assembly to the top surface of the cabinet and the lower ends of introduction/withdrawal guides. ‘564 in view of Loebl et al, Pham, and Wilson does not teach that case restricting holes are formed at the light case.
 Brumm teaches (figure 1) a light assembly (10) with a light case (12), wherein case restricting holes (13) for coupling a light mount for the at least one light assembly are formed on a top surface of the light case (page 1, [0019], lines 6-7). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Carter US-3961442-A, Aminpour et al US-20200163283-A1, He et al US-20160029574-A1, Ellins et al US-20170094920-A1, Paquette US-20170094914-A1, and Rossi US-20180359946-A1.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                          

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644